DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.  The Examiner acknowledges the election of group I, claims 1-5.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.  
The Examiner respectfully disagrees with Applicant’s argument on page 7 that Anderson (US2191703A) fails to teach the inner surface of the mold cavity comprising at least one concave portion.  Anderson teaches the mold cavity as ring- or cylindrically-shaped (Fig. 3, item 5), as shown from a parallel view to the mold closing plane, with a central mold insert (Fig. 3, item 8) that is not particularly relevant towards the rejection of the instant case.  The Anderson mold halves closing to form a cylindrical mold surface teaches the entire mold surface as a concave surface, with exception of the inlet gate and outlet overflow path.
However, for clarity of record, the rejection is being changed to use Anderson as the primary prior art using more relevant figures, in view of Singh (US20160208951A1), to provide a more obvious combination of references.
The Examiner acknowledges the amendment to claims 1 and 5, and the cancellation of claim 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gim (Gim, J. et al, Detection Method of Filling Imbalance in a Multi-Cavity Mold for Small Lens, INTERNATIONAL JOURNAL OF PRECISION ENGINEERING AND MANUFACTURING Vol. 16, No. 3, pp. 531-535, March 2015).
With respect to claim 1, the prior art of Gim teaches an injection molding apparatus, comprising: a mold [Fig. 1, items a, b] comprising a mold cavity, wherein the inner surface of the mold cavity (Fig. 1, item a – central section) comprises at least one concave portion (Fig. 2, tapering sections highlighted as temperature sensor contact areas).  
Under broadest reasonable interpretation, the cavity can be understood to be the entire molded piece shown in Figure 2, as the intended use of the molded piece is not a positively recited element of an apparatus claim. 
Gim teaches an injection device, electrical injection molding machine SE30DUZ-C50S [P. 533, Col. 1, Sec. 4], adapted to inject a material into the mold cavity such that the material is formed into a forming article [P. 531, Col. 1]; and at least one sensor disposed on the mold (Fig. 2, temperature sensor contact locations) and adapted to sense at least one of a temperature in the mold cavity [P. 532, Col. 1, Sec. 3.2], wherein the at least one sensor is located at an inner surface of the mold cavity and corresponds to a surface of the forming article.  Gim teaches the temperature sensors are flush mounted at the mold surface to directly contact the molding material [P. 532, Col. 1, Sec. 3.2].  Gim teaches the at least one concave portion due to the narrowing conical shape in the temperature-sensing area corresponds to a protruding portion of the forming article as that section protrudes from the thicker resin flow path arms (Fig. 2, temperature-sensing sections).
With respect to claim 5, Gim teaches the at least one concave portion is a material injection area of the mold cavity, as the temperature sensing section is a material injection area for the lens product areas (Fig. 2, circles at bottom connected to temperature sensor sections).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gim (Gim, J. et al, Detection Method of Filling Imbalance in a Multi-Cavity Mold for Small Lens, INTERNATIONAL JOURNAL OF PRECISION ENGINEERING AND MANUFACTURING Vol. 16, No. 3, pp. 531-535, March 2015), as set forth above in the rejection of claim 1, in view of Singh (US20160208951A1). 
With respect to claims 2 and 3, Gim teaches a temperature sensor located in a concave section of a cavity.
Gim is silent on a pressure sensor in located at an inner surface of the mold cavity.  Gim instead teaches an indirect pressure sensor located within the mold. 
However, the prior art of Singh teaches at least one sensor comprises a temperature sensor and a pressure sensor [0033], wherein the temperature sensor and the pressure sensor are integrated into a single sensing element [0033].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the combined pressure/temperature sensor, taught by Singh, in place of the flush-mounted temperature sensor within the mold cavity wall of the injection molding apparatus taught by Gim.  The addition of the pressure and temperature sensor in the apparatus of Gim, in view of Singh, would yield the predictable result eliminating the need for the nearby remote pressure sensors.  The sensors would also improve products made by the mold, as the pressures and temperatures of the material within the mold during molding processes could both be directly measured, then optimized.  See MPEP 2143(I)(B).

In an alternate rejection of claims 1-3 and 5:
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US2191703A), in view of Singh (US20160208951A1). 
With respect to claim 1, the prior art of Anderson teaches an injection molding apparatus, comprising: a mold [Page 1, Col. 2, lines 25-27] comprising a mold cavity, wherein the inner surface of the mold cavity (Fig. 3, item 5) comprises at least one concave portion [P. 1, Col. 2, lines 27-28]; an injection device adapted to inject a material into the mold cavity such that the material is formed into a forming article [P. 2, Col. 1, lines 11-32]; with the at least one concave portion corresponding to a protruding portion, the overflow section (Fig. 5, items 15-17), of the forming article.  
Anderson clearly shows that Figures 3 and 5 teach the same embodiment from the molding description [P. 2, Col. 1, lines 20-55], with Fig. 3 focusing on injection and Fig. 5 focusing on overflow.  The left quadrant of the cavity, which includes the overflow channel (Fig. 5, item 17), will be the concave area of note for the rejection of the instant claim set.
Anderson is silent on at least one sensor disposed on the mold and adapted to sense at least one of a temperature and a pressure in the mold cavity, wherein the at least one sensor is located at an inner surface of the mold cavity and corresponds to a surface of the forming article, and the at least one sensor is located in the at least one concave portion.  
However, the prior art of Singh teaches a combined temperature and pressure sensor (Fig. 2 2b, item 221; [0033]) that is located within the mold cavity (Fig. 2b, items 210a) wall.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of having a pressure/temperature sensor located within the wall of a mold cavity, taught by Singh, into the main molding cavity taught by Anderson.  The addition of the sensor into the mold of Anderson, in view of Singh, would yield the predictable result of improving products made by the mold, as the pressures and temperatures of the material within the mold during molding processes could be measured and optimized.  See MPEP 2143(I)(D).
The sensor could be placed at the cavity surface in the left quadrant of the mold cavity in the proximity of the overflow section, to prima facie obviously provide pressure and temperature data from near the end of fill through a packing phase.

With respect to claim 2, Singh teaches the at least one sensor comprises a temperature sensor and a pressure sensor [0033].  
With respect to claim 3, Singh teaches the temperature sensor and the pressure sensor are integrated into a single sensing element [0033].  
With respect to claim 5, Anderson, in view of Singh teaches the at least one concave portion is a material injection area of the mold cavity or at least one overflow area of the mold cavity.  This was presented in the rejection of claim 1, wherein the combined sensor of Singh was placed through the cavity wall into the left quadrant portion of the mold cavity containing the overflow section (as shown by Anderson Fig. 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742